 1
 2
 3
 4
 5                                                        JS-6
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                             SOUTHERN DIVISION
11   JOSEPH ANTHONY OCEGUERA,              ) No. SA CV 14-2051-DDP (DFM)
                                           )
12                     Petitioner,         )
                                           ) JUDGMENT
13                v.                       )
                                           )
14   DAVE DAVEY, Warden,                   )
                                           )
15                                         )
                       Respondent.         )
                                           )
16                                         )
17
18        Pursuant to the Court’s Order Re: Petition for Writ of Habeas Corpus
19   and Motion for Stay,
20        IT IS ADJUDGED that this action is dismissed with prejudice.
21
22            10/18/18
     Dated: __________________
23                                           ______________________________
                                             DEAN D. PREGERSON
24
                                             United States District Judge
25
26
27
28
